SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November Commission File Number 001-31395 Sonde Resources Corp. (Translation of registrant’s name into English) Suite 3200, 500 - 4th Avenue SW, Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. News release, dated November 9, 2010. Document 1 For Immediate Release November 9, 2010 Sonde Resources Corp. Announces Shareholder Conference Call CALGARY, ALBERTA(Marketwire – November 9, 2010) – Sonde Resources Corp. ("Sonde" or the "Company") (TSX: SOQ) (NYSE Amex LLC: SOQ) will host a conference call on Friday, November 12 at 11:00 a.m. MST to provide a report on Third Quarter 2010 results and an update on exploration and corporate activities. Mr. Marvin Chronister, Chairman of the Board and Mike Barwell, Interim Chief Financial Officer will jointly host the call. All interested parties can join the call by dialing (416) 695-6616 or (800) 766-6630. Please dial-in 15 minutes prior to the call to secure a line.The conference call will be archived for replay on our website within 48 hours of this conference call. Sonde Resources Corp. is a Calgary, Alberta, Canada based diversified global energy company engaged in the exploration and production of oil and natural gas and in the development of a liquefied natural gas (“LNG”) project.Its operations are located in Western Canada, offshore Trinidad and Tobago, North Africa and offshore Eastern United States.See Sonde’s website at www.sonderesources.com to review further detail on Sonde’s operations. For Further Information Please Contact: Sonde Resources Corp. Suite 3200, 500 - 4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 Investor Relations Phone: (403) 294-1411 Fax: (403) 216-2374 www.sonderesources.com 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SONDE RESOURCES CORP. (Registrant) Date: November 10, 2010 By: /s/ Tonya Pizzey Name: Tonya Pizzey Title: Corporate Secretary
